ACCEPTED
                                                                                                                                        03-14-00117-CV
                                                                                                                                                5415819
                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                   5/26/2015 1:02:09 PM
                                                                                                                                      JEFFREY D. KYLE
                                         WASOFF & COWART PLLC                                                                                    CLERK




                                                                                                     RECEIVED IN
                                                                                                3rd COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                         attorneys at law                       5/26/2015 1:02:09 PM
                                   100 North Central Expressway, Suite 901 - Richardson, Texas 75080*
                                            Phone (214) 692-9700          Fax (214) 550-2674      JEFFREY D. KYLE
                                                                                                        Clerk
 H arry K . W asoff, Jr. (1936 - 2012)                                                                *By Appointment Only


 T hom as B . C owart
 B oard C ertified - C ivil A ppellate Law, T exas B oard of Legal S pecialization
 tom @ tcowart.com



                  ATTORNEY VACATION LETTER
                                                                        May 26, 2015

Jeffrey D. Kyle
Clerk of the Court, Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

           re:          Gonzales v. Gonzales, No. 03-14-00117-CV (in the Court of Appeals for the
                        Third Court of Appeals District at Austin)

Dear Mr. Kyle,

Please accept this letter as my request to reserve the following dates for summer vacation
with my family:

                        July 3, 2015 to July 17, 2015, inclusive

I ask that the Court and the other parties to this litigation refrain from setting any trials,
hearings, depositions, pretrial deadlines, or discovery due dates during this time period.

                                                                                     With kind regards
                                                                                     /s/ Thomas B. Cowart
                                                                                     Thomas B. Cowart

cc:        Wilson Shirley, III via efile